This is a Non-Final office action for serial number 17/607,051.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of a predetermined breaking point in claim 1; means of a frictional and/or interlocking connection in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6,  and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as", “wedge-like” or sleeve-like” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "its" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the same material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "an anchoring substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a predetermined breaking point" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the same plastics material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tjerrild 10,746,216. Tjerrild discloses (Claim 1)  a wall hook  for fixing in an anchoring substrate, having a fixing element (102) and a hook element (308/310), wherein the fixing element has a shank (109/110) which is elongated in the direction of a longitudinal axis of the wall hook, and wherein the hook element has a shank receiver (312) for receiving the fixing element (102), and a hook part (308) which projects outwards from the shank receiver to one side radially with respect to the longitudinal axis wherein the wall hook comprises a stop element (108) which extends away from the hook element parallel to the longitudinal axis and has an extent radially (124/126) with respect to the longitudinal axis that is smaller than that of the hook part, and the hook part is rotatable relative to the stop element about the longitudinal axis; or the stop element is separably connected to the hook element  by means of a predetermined breaking point in such a way that the predetermined breaking point is severable by rotation about the longitudinal axis; (Claim 2) wherein the stop element (108) tapers wedge-like or sleeve-like at its end (128) that faces away from the hook part (308); (Claim 3) the stop element (108) in the direction of the longitudinal axis is greater than its extent radially (126/126)  with respect to the longitudinal axis; (Claim 4)  element has grooves (slits between 126) and/or ribs running in the direction of the longitudinal axis for preventing rotation; (Claim 5) wherein the stop element (108) is connected to the hook element by means of a frictional and/or interlocking connection (by fastener 109/and hole 312); (Claim 6) wherein the stop element (108) and the hook element (308) are made from the same material (metal); (Claim 7) the stop element and the hook element consist of different materials (see column 7, lines 64 which teaches stop element 108 to be made of hard plastics, while the hook element maybe made of metal); (Claim 8) stop element (consists of a plurality of parts (126), ; (Claim 9)  anchoring substrate in which the wall hook is fixed, wherein the stop element has been at least partly (126) introduced into the anchoring substrate.  
	Claim(s) 1, 3-5, 7-11 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Pleister 1,476,836. Pleister discloses (Claim 1)  a wall hook  for fixing in an anchoring substrate, having a fixing element (6) and a hook element (14), wherein the fixing element has a shank (6) which is elongated in the direction of a longitudinal axis of the wall hook, and wherein the hook element has a shank receiver (hole in 16 for receiving 6) for receiving the fixing element (6), and a hook part (curved end of 14)) which projects outwards from the shank receiver to one side radially with respect to the longitudinal axis wherein the wall hook comprises a stop element (1) which extends away from the hook element parallel to the longitudinal axis and has an extent radially (7) with respect to the longitudinal axis that is smaller than that of the hook part, and the hook part (curved part of 14) is rotatable relative to the stop element about the longitudinal axis; or the stop element is separably connected to the hook element by means of a predetermined breaking point in such a way that the predetermined breaking point is severable by rotation about the longitudinal axis; (Claim 3) the stop element (1) in the direction of the longitudinal axis is greater than its extent radially (7)  with respect to the longitudinal axis; (Claim 4)  element has grooves (38) and/or ribs running in the direction of the longitudinal axis for preventing rotation; (Claim 5) wherein the stop element (1) is connected to the hook element by means of a frictional and/or interlocking connection (by fastener 6 and hole of 14 and the flange 17 of fastener 6); (Claim 7) the stop element (1 of ductile material or compressible material) and the hook element  (14, of iron) consist of different materials;(Claim 8) wherein the stop element consist of a plurality of parts (2, 3, and 7); (Claim 9)  anchoring substrate in which the wall hook is fixed, wherein the stop element has been at least partly (3) introduced into the anchoring substrate.
Claim(s) 1, 2, 5, 6, 7, and 13 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by DE 102004039233A1 (herein after DE233). DE233 discloses (Claim 1)  a wall hook  for fixing in an anchoring substrate, having a fixing element (6) and a hook element (g), wherein the fixing element has a shank (6) which is elongated in the direction of a longitudinal axis of the wall hook, and wherein the hook element has a shank receiver (16) for receiving the fixing element (6), and a hook part (g) which projects outwards from the shank receiver to one side radially with respect to the longitudinal axis wherein the wall hook comprises a stop element (2) which extends away from the hook element parallel to the longitudinal axis and has an extent radially with respect to the longitudinal axis that is smaller than that of the hook part, and the hook part is rotatable relative to the stop element about the longitudinal axis; or the stop element is separably connected to the hook element  by means of a predetermined breaking point in such a way that the predetermined breaking point is severable by rotation about the longitudinal axis; (Claim 2) wherein the stop element (2) tapers wedge-like or sleeve-like at its end that faces away from the hook part (g); (Claim 5) wherein the stop element (2) is connected to the hook element by means of a frictional and/or interlocking connection (4 and 15); (Claim 6) wherein the stop element (2) and the hook element (g) are made from the same material; (Claim 7) the stop element and the hook element consist of different materials; (Claim 13) the stop element and the hook element are made of the same plastics material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleister 1,476,836 in view of Einhorn 4,094,490. Pleister discloses all of the limitations of the claimed invention except for the wherein the fixing element is a screw; and the severing of the predetermined breaking point takes place as the screw is screwed into the anchoring substrate. Einhorn teaches that it is known (Claim 12) to have the fixing element is a screw (99); and the severing of the predetermined breaking point (see Figures 3-6 use of a nail type (48)and figures 18-19 use of screw (99) are interchangeable or obvious variations) takes place as the screw is screwed into the anchoring substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pleister to have made wherein the fixing element is a screw; and the severing of the predetermined breaking point takes place as the screw is screwed into the anchoring substrate since both a nail and screw are mechanical equivalents for attachment and interchangeable for securing objects.
	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjerrild 10,746,216. Tjerrild discloses all of the limitations of the claimed invention except for the stop element and the hook element are made of the same plastics material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to stop element and the hook element are made of the same plastics material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional wall hooks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631